Case 19-11644-amc       Doc 51    Filed 03/26/19 Entered 03/26/19 10:41:39             Desc Main
                                  Document     Page 1 of 2



 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF PENNSYLVANIA
 BRUCE S. LUCKMAN, ESQUIRE
 SHERMAN, SILVERSTEIN, KOHL, ROSE &
 PODOLSKY, P.A.
 308 Harper Drive, Suite 200
 Moorestown, New Jersey 08057
 856-662-0700
 bluckman@shermansilverstein.com

 Attorneys for Creditor, Sherman, Silverstein, Kohl,
 Rose & Podolsky, P.A.

 In Re:                                                     Chapter 11
                                                            Case No. 19-11644-AMC
 CHERRY BROS., LLC, et als.,                                Jointly Administered

                                    Debtors.



                                 NOTICE OF APPEARANCE

    PLEASE TAKE NOTICE that the undersigned hereby appears as attorney for Sherman,

Silverstein, Kohl, Rose & Podolsky, P.A., a Creditor of Cherry Bros., LLC, et als., Debtors in the

above-referenced Chapter 11 bankruptcy case, and pursuant to 11 U.S.C. § 1109(b) and

Bankruptcy Rules 2002 and 9010, request that all notices given or required to be given in this

bankruptcy case, and all papers served or required to be served in this bankruptcy case, be served

on the Creditor, by and through service on the following:


                              Bruce S. Luckman, Esquire
                              Sherman, Silverstein, Kohl, Rose & Podolsky, P.A.
                              308 Harper Drive
                              Suite 200
                              Moorestown, NJ 08057
                              1-856-662-0700
                              bluckman@shermansilverstein.com




2145796.1
Case 19-11644-amc         Doc 51    Filed 03/26/19 Entered 03/26/19 10:41:39                  Desc Main
                                    Document     Page 2 of 2



    PLEASE TAKE FURTHER NOTICE that the foregoing request includes, but is not

limited to, all pleadings, orders, notices, and other papers referred to in any rule of the

Bankruptcy Rules, Local Bankruptcy Rules and additionally includes, without limitation, notices

of any application, complaint, demand, hearing, motion, petition, order, pleading, or request,

whether formal or informal, whether written or oral, and whether transmitted or conveyed by

mail, telephone, electronically or otherwise.


    PLEASE TAKE FURTHER NOTICE that the attorney listed above further requests that

the Debtors and its counsel, any duly-constituted committee(s) and their counsel, the United

States Trustee, the Clerk of the Court, and all parties filing a notice of appearance herein place

the name and address of the undersigned on any mailing matrix to be prepared or existing in this

Chapter 11 case.


Dated: March 25, 2019                           SHERMAN, SILVERSTEIN, KOHL, ROSE &
                                                PODOLSKY, P.A.



                                                By:   /s/ Bruce S. Luckman
                                                      Bruce S. Luckman




2145796.1
